By the Court,

Cole, J.
It is not necessary and cannot be proper for us to inquire on this appeal, bow tbe judgment of Mead v. Walker would be affected by a reversal of the order of reference. It might be held, perhaps, if we bad tbe record in that case before ns, that that judgment was erroneous, because tbe reference was unairthorized. However this may be, it does not follow that tbe garnisbee upon that judgment can contest its regularity or validity, or take advantage of any error which might have occurred in entering it up. That is a matter which concerns tbe judgment debtor, and not tbe gar-nisbee. What right has tbe garnisbee to come into court and ask that tbe judgment be set aside ? He claims it solely upon tbe ground and for tbe reason that this court reversed the order of reference in Mead v. Walker, and this reversal, it is said, must necessarily and by operation of law in some way have affected tbe correctness of the judgment in that case. Con*34cede that this is so, and what is the inference ? That the court should set aside that judgment not at the instance of Mr. Walker, but upon the application of a stranger to the record? It seems to us that to do so would be a plain departure from well established principles. Suppose Walker should be willing to acquiesce in the judgment against him, on the ground that he could not hope to reduce the amount on another trial, or for any other reason satisfactory to him, must the judgment be still set aside at the request of the garnishee ? This probably would not be claimed; and yet why not, if the garnishee upon the judgment can come into court and take advantage of some error in an interlocutory order made in the suit ? As already observed, it may well be that Walker could reverse the judgment on error. We, of course, do not wish to be understood as expressing any opinion upon that point. But for the purposes of the argument we assume that he might. Still it does not follow that the judgment is to be treated as a nullity, or set aside and vacated at the instance of a stranger to the record. To our minds it is perfectly evident that the judgment in the case of Mead v. Walker must be deemed a valid judgment until reversed or set aside in a proper manner. And be* ing a valid subsisting judgment, it furnishes a good foundation for the garnishee proceeding.
The statute provides that any person who has property, credits or effects in his hands belonging to the judgment debt may be garnisheed. Chap. 249, Laws of 1862. And was under this law, as we understand it, that this proceeding was instituted. We cannot see but the statute has been strictly followed in this special proceeding. It is claimed that the garnish ee was entitled to some further notice of application for judgment against him. Under the circumstances we do not think this was necessary. He admitted in his examination that he had in his hands the sum of $871.79, one half of which belonged to Walker. And judgment for the amount which it appeared from his answer he held belonging to the *35judgment debtor, was rendered against him. If he pays this sum to the sheriff, the statute provides that he shall no longer be liable therefor to the judgment debtor. He is in no wise prejudiced, that we can see, by not having further notice of the application for judgment against him as garnishee.
The order appealed from is therefore affirmed.